DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erivantcev et al. (hereainafter Erivantcev) (US 2021/0089116 A1).
Regarding claim 1:  Erivantcev discloses A processor (Fig. 2, motion processor 145) comprising one or more circuits to determine an orientation of one or more objects in one or more images in response to receiving the one or more images based, at least in part, on one or more neural networks trained to minimize a difference in orientation of a first object within two or more images (The recurrent neural network (RNN) (307) can be trained, using a supervised machine learning technique, to predict the measurements B (306) generated by the tracking system B (302) (e.g., an optical tracking system, another tracking system, or a combination of tracking systems) based on the measurement A (305) generated by the tracking system A (301) (e.g., an inertial-based system as illustrated in FIG. 2) and the orientations (1301) of features determined using the ANN (501) from the images (450) captured by the camera (126). The supervised machine learning technique adjusts the parameters in the recurrent neural network (RNN) (307) to minimize the difference between the actual measurements B (306) and the predictions made using the measurements A (305) and feature orientations (1301) as input to the recurrent neural network (RNN) (307). The recurrent neural network (RNN) (307) having the adjusted parameters provide a RNN model (309) that can be used as the prediction model (116) in FIG. 1 and/or FIG. 2., par. 152).
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forutanour et al. (hereinafter Forutanour) (US 2018/0144520 A1).
Regarding claim 9:  Forutanour discloses A processor comprising one or more circuits to help generate a second image of an object having a first orientation based, at least in part, on a first image of the object having a second orientation and to adjust the first orientation until it is observably equivalent to the second orientation (Then, when CPU 32 instructs GPU 34 that circular images and/or projection images from image content 14B captured by camera device 12B are to be rendered for display, GPU 34 may adjust orientation for the second set of images (if needed) to the orientation reference (e.g., same orientation reference as the rendered first set of images). For instance, GPU 34 may adjust orientation of first set of images so that the rendered first set of images have an orientation reference, and adjust orientation of second set of images so that the rendered second set of images have the orientation reference (e.g., same orientation reference as the rendered first set of images). As described above, GPU 34 may not need to adjust the orientation of the first and second sets of images such as in cases where the received projection images for image content 14A and 14B had already been oriented to the common orientation reference (e.g., by camera devices 12A and 12B, server 16, or some other device)., par. 131).
Allowable Subject Matter
Claims 2-8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 15-20 are allowed. 
The present invention is directed to processing resources used to determine orientation of an object from an image.  Each independent claim identifies the uniquely distinct features:
one or more processors to determine an orientation of an object in a first image in response to receiving the first image using a first neural network trained, at least in part on a difference in orientation of the object within a second image and a third image; and
one or more memories to store the first neural network.
The closest prior art, US 2021/0089116 A1 (“Erivantcev”);  US 2018/0144520 A1 (“Forutanour”), fail to anticipate or render obvious at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21-24 are allowed. 
The present invention is directed to processing resources used to determine orientation of an object from an image.  Each independent claim identifies the uniquely distinct features:
a camera attached to the autonomous vehicle that obtains an image of an object;
a processor comprising one or more circuits to determine an orientation of the object in the image in response to receiving the image based, at least in part, on one or more neural networks trained to minimize a difference in orientation of a first object within two or more images; and 
a navigation system that controls the autonomous vehicle based at least in part on the determined orientation of the object.
The closest prior art, US 2021/0089116 A1 (“Erivantcev”);  US 2018/0144520 A1 (“Forutanour”), fail to anticipate or render obvious at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664